ORDER DENYING APPEAL
This matter came before the full court January 7, 2006 with Associate Justice Mark D. Butterfield and Associate Justice Dennis M. Funmaker and the Honorable Chief Justice Mary Jo B. Hunter Presiding. This matter is an appeal of a gaming commission decision. Nicholas Kedrowski, Appellant had been employed by the Rainbow Casino as Surveillance Director. The lower court held a trial on November 28, 2005. The Trial Court issued a Judgment for the defendants on November 28, 2005.
The Court reviewed the Appellant’s Notice of Appeal filed December 23, 2005. Í t. restates his Complaint at the Trial Court rather than stating a basis for an appeal. Mr. Kedrowski did not comply with Ho-Chunk Nation Rule of Appellate Procedure 10(b) because he failed to set forth a short statement of the reason or grounds for the appeal. It is imperative that the person appealing explains to the Appellate Court exactly how the Trial Court erred in rendering its judgment against them. This Court denies the appeal for failure to make even allege that the Trial Court was in error.
The appeal is denied. Egi Heskekjet.